 In the Matter of GODCHAUX SUGARS, INC.andSUGAR WORKERS'LOCAL UNION No. 21934 AFFILIATED WITH THE AMERICAN FEDERA-TION OF LABORCase No. R-1920.-Decided August 2, 1940Jurisdiction:sugar refining industry.Investigation and Certification of Representatives:existence of question: disputeas to appropriate unit; refusal to accord recognition to union; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees of the Company at its Reserve, Louisiana, plant, including sugarboilers, ground and yard employees, narrow gauge railroad employees, Servalldepartment employees, electric truck operators, longshoremen, samplers,entrainment men, car knockers, toolroom employees, but excluding supervisory,agricultural, and clerical employees, chemists and bench chemists, truck driversand garagemen, welfare-department employees, watchmen, and specificallynamed employees.Although by-product plant is housed in a separate building employeesthereof are included in unit by virtue of the similarity of wages, hours, andother working conditions, its dependence on the main plant, its treatment bythe Company as an integral part of the Company's operations, and theabsence of any history of collective bargaining by said employees as a separateunit.Longshoremen allegedly hired through an independent contractor includedin unit since they are treated by the Company the same as other employees,are paid directly by the Company which keeps all work and payroll recordsand pay unemployment insurance on their wages, use the Company's facilitieswithout charge and where said alleged independent contractor consideredhimself an employee of the Company.Narrow gauge railroad employees whose duties include a substantial amountofmaintenance workincludedin unit, although one of the unions wouldexclude them on ground they are not within the jurisdiction of the A F. of Lwhere there is no history of collective bargaining or organization among theseemployees as a separate unit.Mr. Emile Godchaux,of New Orleans, La., for the Company.Mr. Ed. Long,of Birmingham, Ala., for the Sugar Workers' Union.Mr. Eugene E. SaundersandMr. William A. West,of New Orleans,La., for the Council.Mr. Gilbert V. Rosenberg,of counsel to the Board.26 N. L R. B , No. 3.33 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn May 24,1940-, Sugar Workers' Local Union No. 21934, affiliatedwith the American Federation of Labor, herein called the Sugar Work-ers'Union, filed with the Regional Director for the Fifteenth Region(New Orleans, Louisiana), a petition 1 alleging that a question affectingcommerce had arisen concerning the representation of employees ofGodchaux Sugars, Inc., Reserve, Louisiana; herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat 449, herein called the Act.On June 10, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized' the Regional Director to conduct itand to provide for an appropriate, hearing upon due notice.On Jlme13, 1940, the Regional Director issued a notice of hearing, copies ofwhich were served upon the Company,. the Sugar Workers' Union, andGodchaux Sugars Employees Labor Council, herein called the Council;it labor organization claiming to represent employees of the CompanyPursuant to notice, and after a postponement, a hearing was held onJune 25 and 26, 1940, at New Orleans, Louisiana, before Samuel Lang,the Trial Examiner duly designated by the Board.The Companyand the Council were represented by counsel and the Sugar Workers'Union by a representative; all participated in the hearingFullopportunity to be heard, to examine and cross-examine witnesses,,and to introduce evidence bearing upon the issues was afforded allparties.At the opening of the hearing the Council filed a petition tointervene which was granted by the Trial Examiner.During thecourse of the hearing the Trial Examiner made several rulings onmotions and objections to the admission of evidence.The Board hasreviewed all the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.After the hearing the Council filed a brief with the Board.Upon the entire record-in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGodchaux Sugars, Inc. is a Louisiana corporation, having its princi-pal place of business in New Orleans, Louisiana. It owns and operatesIOn June 13,1940,the Sugar Workers'Union filed an amended petition,and on June 24, 1940, a secondamended petition GODCHAUX SUGARS, INC.35plants located at Raceland and at Reserve,Louisiana,and is licensedto do business in 18 States other than Louisiana These proceedingsinvolve only the Company's plant at ReserveThe, company's operations include the cultivation,transportation,and milling of sugar cane,refining of raw sugar,and processing ofvarious byproductsMorethan 80 per cent of the raw materials andsupplies used at the Reserve plant in the course of manufactureduringthe past several years were shipped to the plant from outsidethe State of Louisiana.Raw sugar,the principal of these raw mate-rials,isprocured in part from within Louisiana,and in part fromPuerto Rico,the Philippine Islands,and Cuba.Approximately 87per cent of the refinedsugarsregularly produced at the Reserve plantare shipped from the plant to customers in States other than Louisiana.An even greater percentage of the byproducts at the plant fire soldand shipped to points outside Louisiana.The average monthly saleof refined sugar produced at the Reserve plant during past years hasamounted to 45 million pounds.'On May 26,1940,the Company employed approximately 975 em-ployees in the Reserve plant,excluding agricultural employees.TheCompany stipulated that it is engaged in commerce within the mean-ing of Section 2 (6) and(7) of the° Act.II.THE LABOR ORGANIZATIONS INVOLVEDSugar Workers' Local No. 21934 is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipemployees of the Company..Godchaux Sugars Employees Labor Council is an unaffiliated labororganization admitting to membership employees of the Company.IIITHE QUESTION CONCERNING REPRESENTATIONOn October 26, 1937, a consent election was conducted under theauspices of the Board among "all employees [of the Company] at theReserve, Louisiana, plant paid by the hour or the piece except thosein clerical or supervisory capacities, and those whose normal employ-ment is in agriculture or field work," for the purpose of determiningwhether the employees desired to be represented by the Council-orby certain affiliates of the American Federalton of Labor, which arepredecessors to the Sugar Workers' Union.'Although the Councilobtained a majority of votes cast in this election, the respondent has2Pursuant to the terms of a stipulation entered into at the hearing between counsel for the Board andfoi the respondent, these findings are based upon facts found in Section 1 of the Board's Decision and OrderinMatter of GodchauaSugars,IncandSugarMittWor %ers'Union, Locals No 21177 and No 2188 affiliatedwith the AmericanFederation of Labor,12 N L R B 5683SeeMatter of Godchaux Sugars,Inc , andSugzr'AlillWorkers'Union, Locals No 21177and No. 2188affiliated with the American Federationof Labor, 12 N L R B 568 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDat all times since refused to recognize and bargain with it as a statutoryrepresentative.At the hearing the Council and the Sugar Workers' Union advancedconflicting claims concerning the scope of the appropriate unit andeach organization claimed to represent a majority of the employeeswithin the unit asserted by it to be appropriate.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,' occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States andwith foreign countries,and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Sugar Workers' Union contends that all production andmaintenance employees of the Company at its Reserve refinery, ex-cluding clerical and supervisory employees, chemists and laboratorypersonnel, sugar boilers, outside truckmen and garagemen, groundand yard employees, lodging house attendants, commissary (stores)employees, Community Club employees, narrow gauge railroad em-ployees, deputized guards, and employees of the Servall plant Iconstitute an appropriate unit, and that longshoremen employed bythe Company may properly be included in that unit or be establishedas a separate unit.At the hearing the Sugar Workers' Union intro-duced in evidence a list of 175 employees whom it would exclude,but stated that such list was not intended to prevent the exclusion ofother individuals whose work fell within the classifications sought byit to be excluded.The Council requests a unit of all the Company's employees at theReserve plant, excluding agricultural employees and supervisoryemployees having the power to hire and discharge.The Company's contentions regarding the appropriate unit aresubstantially identical with those of the Council, except that theCompany would also exclude "purely clerical" employees, supervisoryemployees above the rank of working foremen, and employees whosework requires a highly technical and educational background.4The Servall plant or department is an annex of the Company's refinery where the Company manufactures byproducts of cane sugar. GODCHAUX SUGARS, INC.37At the hearing the parties agreed that lodging house attendants,Community Club employees, and the 55 employees listed in AppendixA, below, should be excluded from the unit.We shall exclude them.Agricultural employees of the Company are similarly excluded.We proceed to the consideration of individuals and groups ofemployees whose inclusion in the unit is disputed.A. Clerical and miscellaneous employeesThe Sugar Workers' Union contends that all employees of theCompany whose principal duties are clerical in nature should beexcluded as clerical employees.We shall exclude all such employeesfrom the unit.'This category embraces office employees, whose ex-clusion has been substantially accomplished by the agreement coveringthe employees listed in Appendix A, and the following employees of therefinery: checkers, weighers,' laboratory clerks, AlexWebe, a bag-room attendant, who keeps an inventory of the Company's sugar-bagstock, and Dewey Webe, who counts sugar bags after they have beensown in bundles.The Sugar Workers' Union seeks the exclusion also, of Alex Klibert,Louis Roussell, J. L. Vicknoir, and Emile Webe, classed as "carknockers," who clean railroad cars preparatory to the loading of sugar,Willie Dent; a common laborer, J. S. Blunt and Clifford F. Landy,maintenance repair employees, and three employees in the toolroom,who check out tools and keep them in good repair, but the greater partof whose time is consumed in repair work.We find that all theseemployees are properly a part of a production and maintenance em-ployees' unit, and shall accordingly include them.B. Supervisory employeesThe parties agreed to the exclusion from the unit of certain foremenand officials of the Company whose names appear in Appendix A.The Sugar Workers' Union requests the further exclusion of all work-ing foremen.It appears that the Company employs 30 persons eachof whom works with other employees whom he supervises and directs.At the request of the Sugar Workers' Union we shall exclude all suchemployees as working foremen.Appendix B, below, contains thenames of employees whose duties, we find, require their classificationas working foremen.76Matter of TVestinghouse Electric and Manufacturtnq Company-PorcelianDivisionat Derry, PennsylvaniaandUnited Electrical;Radioand Machine Workers of America, et al, 12 N L R. B 1360.iWe exclude,as weighers,Rita Delaneuville,Edna Englade,and Mrs Yolande Thibedeaux, who,although they occasionally work as production employees,spend the greater part of their working timeat weighing sugar7John Fleitas and Francis Cambe who repair sewing machines are included in Appendix B because theyalso serve as extra foremen in the small-pack department323429-42-vol 26--4 38DECISIONSOP NATIONALLABOR RELATIONS BOARDC. Chemists and laboratory employeesThe Company employs a chief chemist, an assistant chemist, andbench chemists.We shall exclude them from the unit as technicaland professional employees.Samplers and entrainment men arealso employed in the laboratory.Samplers obtain specimens of thesugar during its processing for analysis by the chemists, and cleanthe laboratory during their spare time.The entrainment men obtainsamples of condensation from the pans and evaporators to determinewhether sugar is being lost through leakage.We do not believe thatthe skill needed in these operations so differentiates the samplers andentrainment men from the production and maintenance employeesas to require their exclusion.We shall, therefore, include them in theunit.D. Sugar boilersThe Sugar Workers' Union contends that the sugar boilers employedby the Company should be excluded from the unit for the reasonthat they comprise a "special social class," earn more than otherrefinery workers, and work directly under the superintendents.Therecord shows that although sugar boilers must undergo a period oftraining to become proficient, their duties are principally mechanical,requiring the exercise of a certain amount of judgment.No sufficient,reason appears to exclude them from the production and maintenanceunit.Accordingly, we shall include them.E. Truck drivers and garagemenThe Company employs six truck drivers and garagemen.Theyhaul sugar in the Company's trucks from its warehouses to the riverbarges, do other general hauling for the Company, and keep the trucksin proper repair.The Sugar Workers' Union seeks the exclusion ofthese men on ground that their work is not confined to hauling sugarand that they are subject to the jurisdiction of the InternationalBrotherhood of Teamsters, another labor organization affiliated withthe American Federation of Labor.These employees occupy a statusdiffering somewhat - from that of the production and maintenanceemployees of the Company.At the request of one of the labororganizations involved, we shall exclude the truck drivers and garage-men from the unit.8All parties agree that the operators of electric trucks in the refineryproper should be included in the unit.We shall, therefore, includethem.8 SeePlatterof SeymourPacking CompanyandAmalgamatedMeatCuttersand ButchersWorkmen ofNorth America, Local No 176, affiliatedwiththe A P of L,12 N L RB 1098, Matter of Armour &Compan I/andAmalgamatedMeat Cuttersand ButcherWorkmen of NorthAmerica,Local No235,10 NL R B 912. GODCHAUX SUGARS, INC.39F. Ground and yard-employeesThe Company employs nine ground and yard employeesTheir,principal duties consist of maintaining the-plant grounds and cleaningthe Company's water filtering plant.They are also used as a utilityrepair crew around the plant.These employees perform maintenancework at the plant and will,therefore,be includedin the unit.G.Narrow gauge railroad employeesThe Company operates a narrow gauge railroadover which,duringthe harvest season,from October to December,it transports sugarcane from its sugar cane fields to the refinery.Twelve employeesar c classified by the Company under its maintenance division asrailroad repair men...They supervise the movement of cane over theCompany's narrow gauge railroad, repair and maintain the equipment,and also do repair and construction work in the refinery.The SugarWorkers'Union would exclude these employees on the ground thatthey are not within the jurisdiction of the American Federation ofLabor.There is, however,no history of collective bargaining ororganization among these employees as a separate unit and theirduties include a substantial amount of maintenance work in and aboutthe refinery.We shall include the narrow gauge railroad employeesin the unit.H.Welfare department employees and watchmenThe Company employs a Welfare Department comprising first-aidattendants, a safety director, a personnel manager, an editor of ahouse organ, and a watchman.The Sugar Workers' Union requeststhe exclusion of all these persons.The Council agreed to excludethe deputized guards, but urged that all watchmen employed by theCompany in the fire-prevention department be similarly excluded.We shall exclude from the unit all employees of the Welfare Depart-ment and all other watchmen.At the hearing a question arose as to the classification of ErnestDuhe whose duties consist of inspecting and repairing the fire-sprinklersystem and the chemical extinguishers.We shall include ErnestDuhe in the unit as a maintenance employee.I.Servall departmentAfter the sugar cane is ground in the refinery and the juice extracted,there remains a residue called bagasse.The Company uses between70 and 80 per cent of this bagasse in its -Servall department in themanufacture of stock feed, poultry bedding, and materials for explo-sives.The first operation in the process, that of screening thebagasse, is carried on in the refinery.From there the screened 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDbagasse is sent by a conveyor belt to the Servall department whereprocessing is completed.Although the Servall department is housed in a separate adjacentbuilding, a common power plant, water system, and gas main supplythe utilities to all departments including the Servall.Electrical andmechanical repairs are made in all departments by the same main-tenance employees.One group insurance policy embraces all em-ployees.The Company's warehouses are used interchangeably forsugar and byproducts.The employees of the refinery and of theServall department receive approximately the same pay, work undersimilar conditions, and are paid by checks out of the same generaloffice.The Sugar Workers' Union urges that employees of the Servallplant should be excluded from the unit for the reason that their dutiesare in no way related to the production of sugar, and contends that aseparate unit should be established for them.Although the Servallemployees do not engage in the production of sugar, the Servall andrefinery workers by virtue of the similarity of wages, hours, and otherworking conditions have a definite community of interest.Moreover,the Servall department is completely dependent upon the refinery forbagasse.The Company treats the Servall department as an integralpart of its operations.Under these circumstances, and in the absenceof any history of collective bargaining by the Servall employees as aseparate unit, we see no reason for excluding such employees from theindustrial unit.We shall accordingly include Servall departmentemployees in the unit.J.LongshoremenThe names of about 60 men appear on a special pay roll of theCompany, under the classification "Longshoremen Dorsey ContractLabor."These men remove the sugar from the Company's truck atthe river and with the aid of a conveyor load it on barges for watershipment.A large proportion of the Company's sugar is so shippedon barges.At times these men also stock sugar in the refinery.The Council would include these men in the unit, and the SugarWorkers'Union asserts that properly the longshoremen may beincluded or established as a separate unit.The Company asserts thatthe -longshoremen are hired through Henry Dorsey, an independentcontractor, and that the propriety of including then in the unit is"debatable."These men are hired through Dorsey, who works withthem and receives a bonus of 50 cents a day for calling them togetherwhen needed. It is clear, however, that the longshoremen are treatedby the Company the same as other employees. They are paiddirectly by the Company which keeps all work and pay-roll recordsand pays unemployment insurance on their wages.They use theCompany's first-aid and medical facilities without charge.Moreover, GODCHAUX SIUG'ARSI, Iic'C41Dorsey testified that he considered himself an employee of theCompany.Under the circumstances we shall include the longshoremen inthe unit.However, since it appears that Henry Dorsey directs andsupervises these employees we have listed him in Appendix B for exclu-sion as a working foreman.We find that all production and maintenance employees of theCompany at its Reserve, Louisiana, plant, including sugar boilers,ground and yard employees, narrow gauge railroad employees, Servalldepartment employees, electric truck operators, longshoremen,samplers, entrainment men, car knockers, toolroom employees, WillieDent, J. S. Blunt, Clifford F. Landy, and Ernest Duhe, but excludingsupervisory, agricultural, and clerical employees, chemists and benchchemists, truck drivers and garagemen, welfare-department employ-ees,watchmen, Alex Webe, Dewey Webe, and employees listed inAppendices A and B, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Sugar Workers' Union and the Council eachmade a substantial showing of membership within the unit alleged byit to be appropriate.We find that the question concerning representa-tion which has arisen can best be resolved by an election by secretballot.The Sugar Workers' Union requested that May 26, 1940, be usedto determine eligibility.However, we see no reason for departingfrom our usual practice of using the pay-roll period last preceding thedate of this Direction to determine eligibility.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning therepresentation of employees - of Godchaux Sugars, Inc., Reserve?Louisiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Companyat its Reserve, Louisiana, plant, including sugar boilers, ground andyard employees, narrow gauge railroad employees, Servall departmentemployees, electric truck operators, longshoremen, samplers, entrain-ment men, car knockers, toolroom employees, Willie Dent, J. S. Blunt,Clifford F. Landy, t nd Ernest Duhe, but excluding supervisory, 42DECISIONSOF NATIONALLABOR RELATIONS BOARDagricultural, and clerical employees, chemists and bench chemists,truck drivers and garagemen, welfare-department employees, watch-men, Alex Webe, Dewey Webe, and employees listed in AppendicesA and B, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with the Godchaux Sugars, Inc., Reserve, Louisiana, anelection by secret ballot shall be conducted as early as possible but notlater than thirty (30) clays from the date of this Direction of Electionsnider the direction and supervision of the Regional Director for theFifteenth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees of theCompany whose names appear on the pay-roll period last preceding thedate of this Direction of Election, including sugar boilers, ground andyard employees, harrow gauge railroad employees, Scrvall departmentemployees, electric truck operators, longshoremen, samplers, entrain-ment men, car knockers, toolroom employees, Willie Dent, J. S.Blunt, Clifford F. Landy, Ernest Duke, employees who did not workduring such pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off, butexcluding supervisory, agricultural, and clerical employees, chemistsand bench chemists, truck drivers and garagemen, welfare-departmentemployees, watchmen, Alex Webe, Dewey Webe, employees listed inAppendices A and B, and any employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Sugar Workers' Local No 21934, affiliated with the Ameri-can Federation of Labor, or by Godchaux Sugars Employees Council,for the purposes of collective bargaining, or by neither.APPENDIX ARene EngladeAbe GueretGerald TempletCharles AverilFaustin J AbadieBessie AcostaH. F. AdolphW. J. Bergeron _L. P. BarriosNoland BerthelotOry BoudreauxF. B. Beadle GODCHAUX SUGARS, INC.43Alonzo BodinWalter BondurantD. Z. BursonMary Camello0. J ChampagnePaul CourreageVicanzo CambiceAmedee DuhcAlcide DuheFred FabreF. L. GayleSally GrayC. F. HooperL. A. HotfelterMurphy J. JacobSidney R JohnstonDantes KellerA. G. KreisH. A. LeBlancVernon LeBlancGustave LouqueA. A. LasseigneEmile Battard, Sr.F. B. BeadleAlonzo BodinArthur BorneEugene BorneLeon BorneAlex BradyFrancis CambeLucien CambreHenry DorseyEddie DuhonEddie EngladeArthur HyrnelErnest JacobWilson JacobSophie LeDouxRosema LeDouxW. E. McFarlandAlexisMilletMarcel MontegutW. J. OubreOliver Oubre, Jr.Oliver Oubre, Sr.A. J. OrdeyncThomas A. RomeRosa Lee Marie RobertGustave A. SigurAndrew M. SmithCharles TricheM. D. TheardA. J. TorbertEmile VilleretW. O. WiltonGeorge B. WilliamsonC F WilliamsonWilbur May WilliamsonAPPENDIX BTheogene KlibertLionel KlibertHenry KlibertElmore KlibertRobert LeBlancAnatole MilletPaul McLaurmOliver Oubre, Sr.Henry RuizSylvester SimonOliver SuttonAllen SmithTheo ScioneauxEdgar VicknairJohn FleitasMR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Direction of Election.